10 N.Y.2d 892 (1961)
In the Matter of the Claim of Marion McIntosh, Respondent,
v.
E. F. Hauserman Co. et al., Appellants. Workmen's Compensation Board, Respondent.
Court of Appeals of the State of New York.
Argued October 11, 1961.
Decided November 16, 1961.
Paul D. Williams and Kurt Weissheimer for appellants.
Louis J. Lefkowitz, Attorney-General (John J. Quinn, Paxton Blair and Roy Wiedersum of counsel), for Workmen's Compensation Board, respondent.
No appearance for claimant-respondent.
Concur: Chief Judge DESMOND and Judges DYE, FULD, FROESSEL, VAN VOORHIS, BURKE and FOSTER.
Order affirmed, with costs to respondent Workmen's Compensation Board; no opinion.